                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


ORLANDO PIERRE WILLIAMS,

           Petitioner,

v.                                  Civil Action No. 2:19-cv-00144

FREDERICK ENTZEL, JR.,
Warden, FCI Hazelton,

           Respondent.


                   MEMORANDUM OPINION AND ORDER


           Pending are the objections to the Proposed Findings

and Recommendation (“PF&R”) of United States Magistrate Judge

Dwane L. Tinsley, filed by the petitioner, Orlando Pierre

Williams, on January 7, 2020.


           On February 4, 2019, following a revocation hearing

held on November 27, 2018, the United States Parole Commission

(“the Parole Commission”) revoked the petitioner’s supervised

release and imposed a 24-month term of imprisonment, with no

further supervision to follow.   The petitioner filed a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 on

January 17, 2019 to challenge the revocation of his supervised

release.   The Magistrate Judge filed a PF&R on December 27,

2019, recommending that the court deny the motion for summary
judgment, the petition for a writ of habeas corpus, and the

motion for certificate of innocence, and that the court dismiss

the action.   See ECF No. 43.   The petitioner timely filed

written objections on January 7, 2020.    See ECF No. 46.


           In a handwritten letter dated March 19, 2020 and

received by the court on March 26, 2020, the petitioner advises

the court that he was released from federal custody on March 13,

2020.   See ECF No. 49.   The petitioner further advises that

there is no action that the court can render on behalf of the

petitioner because his term of imprisonment is complete and no

further supervision has been imposed.    Id.


           The petitioner’s petition for a writ of habeas corpus

is moot because the petitioner is no longer in federal custody

and is not subject to a term of supervised release.

Accordingly, it is ORDERED that this civil action be, and it

hereby is, dismissed as moot.


           The Clerk is directed to forward copies of this

memorandum opinion and order to the petitioner, all counsel of

record, and the United States Magistrate Judge.


                                      ENTER: March 30, 2020




                                  2
